

115 HR 2058 IH: Charity Transparency Act of 2017
U.S. House of Representatives
2017-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2058IN THE HOUSE OF REPRESENTATIVESApril 6, 2017Mr. Poe of Texas (for himself, Mr. Weber of Texas, Mr. Cook, and Mr. Perry) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide for disclosure for charity employees and
			 board members previously implicated in terror finance.
	
 1.Short titleThis Act may be cited as the Charity Transparency Act of 2017. 2.Disclosure for charity employees and board members previously implicated in terror finance (a)Application for exemptionSection 501 of the Internal Revenue Code of 1986 is amended by adding at the end the following:
				
					(s)Disclosure for charity employees and board members previously implicated in terror finance
 (1)In generalAn application of an organization for exemption from tax under subsection (a) shall not be treated as complete unless the application contains—
 (A)the disclosures required by paragraph (2), or (B)a statement that no officer, director, trustee, or highly compensated employee of the organization (or an individual having powers or responsibilities similar to those of officers, directors, trustees, or highly compensated employees of the organization) is described in subparagraph (A), (B), or (C) of paragraph (2).
 (2)Required disclosuresThe disclosures required by this paragraph are the names and addresses of any officer, director, trustee, or highly compensated employee of the organization who, at any time before the date of the application—
 (A)was a member or employee of an organization described in paragraph (3), (B)was an unindicted coconspirator with respect to a terror finance scheme of an organization described in paragraph (3), or
 (C)was an employee of any charity found liable under section 2333 of title 18, United States Code. (3)Organization describedAn organization is described in this paragraph if—
 (A)the organization is named on the Designated Charities and Potential Fundraising Front Organizations for FTOs list, published by the Department of the Treasury, or
 (B)the organization’s property is blocked pending investigation by the Office of Foreign Assets Control, Department of the Treasury..
 (b)Annual reportingSection 6033 of such Code is amended by redesignating subsection (n) as subsection (o) and by inserting after subsection (m) the following:
				
					(n)Disclosure for charity employees and board members previously implicated in terror finance
 (1)In generalThe annual return required of an organization by subsection (a) shall not be treated as complete unless the return contains—
 (A)the disclosures required by paragraph (2), or (B)a statement that no officer, director, trustee, or highly compensated employee of the organization (or an individual having powers or responsibilities similar to those of officers, directors, trustees, or highly compensated employees of the organization) is described in subparagraph (A), (B), or (C) of paragraph (2).
 (2)Required disclosuresThe disclosures required by this paragraph are the names and addresses of any officer, director, trustee, or highly compensated employee of the organization who, at any time before the date of the application—
 (A)was a member or employee of an organization described in paragraph (3), (B)was an unindicted coconspirator with respect to a terror finance scheme of an organization described in paragraph (3), or
 (C)was an employee of any charity found liable under section 2333 of title 18, United States Code. (3)Organization describedAn organization is described in this paragraph if—
 (A)the organization is described in section 501(c) and exempt from tax under section 501(a), (B)the organization is named on the Designated Charities and Potential Fundraising Front Organizations for FTOs list, published by the Department of the Treasury, or
 (C)the organization’s property is blocked pending investigation by the Office of Foreign Assets Control, Department of the Treasury..
			(c)Effective date
 (1)The amendment made by subsection (a) shall apply to applications filed after the date of the enactment of this Act.
 (2)The amendment made by subsection (b) shall apply to returns filed for taxable years beginning after the date of the enactment of this Act.
				